Citation Nr: 1438947	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-33 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 18, 2008 for a 100 percent evaluation for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran reportedly had active duty service from May 1967 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) in connection with an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded a higher 100 percent rating for PTSD effective July 18, 2008.

The Board notes that the Veteran also filed a claim for a total disability rating based on individual unemployability due to his PTSD in December 2005; however, this claim was withdrawn by the Veteran's then representative in a September 2008 statement.  The Board recognizes that the Veteran subsequently submitted statements in support of his claim for an earlier effective date for the award of a 100 percent rating for PTSD in which he asserted that his PTSD prevented him from maintaining employment since 2003.  In this regard, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Unlike Rice, however, these statements were made in support of an expressed disagreement with the effective date of July 18, 2008, for a 100 percent rating for PTSD.  As the claim for TDIU that was pending prior to July 18, 2008, was expressly withdrawn, the Board finds that his more recent statements that he was unemployable during that period do not give rise to any claim of entitlement to a retroactive award of TDIU prior to that date.

Furthermore, as the Veteran asserts that his service connection PTSD renders him unemployable, and has not put forth any assertions that his service-connected hyptertension also causes or contributes to such unemployment, the Board finds that his statements have not given rise to a new claim for TDIU as any such claim is moot in light of the award of a 100 percent rating for PTSD.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the period from May 9, 2003 to February 12, 2006, the Veteran's service-connected PTSD symptoms are indicative of reduced reliability and productivity.

2.  For the period from February 13, 2006 to July 17, 2008, the impairment from the Veteran's PTSD more closely approximated deficiencies in most areas rather than reduced reliability and productivity.

3.  For the period prior to July 18, 2008, the Veteran's PTSD has not resulted in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.


CONCLUSIONS OF LAW

1.  For the period from May 9, 2003 to February 12, 2006, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the period from February 13, 2006 to July 17, 2008, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  For the period prior to July 18, 2008, the criteria for an initial evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In a March 2004 letter, prior to the date of the issuance of the appealed November 2005 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).   Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

A May 2008 letter also provided the Veteran with information pertaining to the assignment of disa0bility ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the May 2008 letter, and opportunity for the Veteran to respond, the February 2013 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in October 2005, March 2007 and July 2008.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the October 2005, March 2007 and July 2008 examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

In this case, the RO granted service connection for PTSD and assigned an initial 30 percent disability evaluation, effective May 9, 2003 under Diagnostic Code 9411.  As noted above, in an April 2007 rating decision the RO awarded a higher 50 percent rating effective February 13, 2006 and an August 2008 rating decision awarded a higher 70 percent rating effective June 1, 2007.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013). 

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of panic disorder with agoraphobia.  

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected panic disorder with agoraphobia diagnosis.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric panic disorder with agoraphobia symptoms to his service-connected PTSD.

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date earlier than July 18, 2008, for the assignment of a 100 percent rating for his PTSD.  In a February 2010 statement, the Veteran indicated that he was entitled to "retro pay" dating back to 2003.

The issue on appeal was certified by the RO as a claim of entitlement to an effective date prior to July 18, 2008.  The Board notes that service connection for PTSD was granted in a November 2005 rating decision, with the award of a 30 percent rating effective May 9, 2003.  The Veteran filed a timely notice of disagreement in February 2006 with regard to the rating assigned.  In an April 2007 rating decision and accompanying statement of the case, the RO awarded a higher 50 percent rating for PTSD effective February 13, 2006.  The Veteran filed a timely substantive appeal in April 2007 with regard to the rating assigned.  In an August 2008 rating decision, the RO awarded a higher 70 percent rating for PTSD effective June 1, 2007, and a higher 100 percent rating for PTSD effective July 18, 2008.  

Shortly thereafter, the Veteran's accredited representative at that time submitted a statement indicating that the Veteran wished to withdraw all pending appeals.  However, shortly thereafter, the Veteran filed a statement disagreeing with the effective date assigned for the 100 percent rating.

The Board has considered whether the withdrawal by the Veteran's representative rendered the November 2005 rating decision, as well as a subsequent 2007 decision awarding a 50 percent evaluation, final.  However, it must be considered that the Veteran submitted a timely notice of disagreement with respect to the August 2008 rating decision, and that the claim that gave rise to that decision was the same ongoing original claim that was the subject of the November 2005 rating decision.

In light of that timely notice of disagreement with respect to the August 2008 rating decision, the Board is compelled to find that the matters of entitlement to  evaluations in excess of 30 percent effective May 9, 2003, 50 percent effective February 13, 2006 and 70 percent rating effective June 1, 2007, never became final.  Thus, the Board will consider whether higher evaluations are warranted during any of those periods.

Turning to the evidence of record, an April 2003 private psychiatric evaluation noted that the Veteran was currently having difficulty remembering his Vietnam experience.  Over the past 6 months he had an increase in panic attacks which were 3 to 4 times a week as well as hopeless/helpless features.  He was having difficulty being around crowds and used avoidance in order to deal with people.  He had an increase in startle response and had started developing suicidal ideations that were fleeing in nature.  His intrusive thoughts of Vietnam were becoming more frequent.  He could not sleep unless he used alcohol every night.  He left the post office last year and retired.  He was having increased difficulty with interpersonal interactions which was affecting not only his occupation, but his home life as well.  He had been married for 32 years and had a daughter.  On examination, he was a fragile-appearing male who had poor eye contact.  He was very anxious.  He did not appear to be overly psychotic and there was no evidence of delusions or hallucinations.  Attention and concentration were poor.  Memory was intact.  He did demonstrate some mild thought disorganization when anxiety heightens.  He demonstrated concrete thought and fair abstract reasoning ability.  Insight and judgment were good.  The diagnosis was PTSD, severe, with alcohol abuse secondary to PTSD.  A GAF score of 30-35 was assigned.

In a subsequent April 2003 treatment note, the same private psychiatrist noted that the Veteran was more functional and that his attention and concentration had improved.  He also noted that the Veteran was not psychotic and that there were no suicidal or homicidal thoughts at this time.

The Veteran underwent a VA examination in October 2005.  The Veteran reported that his temper was worse and that he had panic attacks now.  He had discreet episodes of intense anxiety with increased heart rate and sweating.  These lasted about 4 to 5 minutes.  He had about 3 of these episodes a day.  He also reported a sleep disturbance with difficulty falling asleep.  He had nightmares every other night.  He had intrusive thoughts.  He was anxious, easily startled and hypervigilant.  He was uncomfortable in crowds and avoided them.  He was somewhat short-tempered and reported having a violent temper.  The Veteran worked 3 days a week part-time as a substitute teacher in high school.  He last worked full time as a letter carrier 3 years ago.  He had no friends and had limited recreational and leisure pursuits.  On examination, he was an alert, cooperative man who was casually dressed.  There were no loosened associations or flight of ideas.  He had no bizarre movements or ticks.  His mood was subdued and his affect was appropriate.  He reported nightmares and intrusive thoughts. He had no homicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas or reference or suspiciousness.  He was oriented times 3 and his memory appeared good.  Insight, judgment and intellectual capacity appeared adequate.  The examiner re-experienced his traumatic events in Vietnam through nightmares and intrusive thoughts.  He reported avoided thinking about the event and avoided things that remind him of the event.  He was less interested in hobbies and social interests.  He felt distant from others and had sleep disturbances.  He was irritable with outbursts of anger.  He was anxious, hypervigilant and easily startled.  These problems have interfered with work and social activities and caused distress.  A GAF score of 52 was assigned with moderately serious impairment of psychosocial functioning.  The Veteran had PTSD and panic disorder with agoraphobia.  The examiner noted that he could not ascribe a specific degree impairment of any one, independent of the other, without resorting to mere speculation.

A February 13, 2006 private treatment report noted that the Veteran had chronic PTSD with psychosis.  A GAF score of 25/30 was assigned.  The treating physician noted that the Veteran was unable to communicate several times during the session and discussed death of self and others in a disjointed manner.

A December 2006 private treatment report noted that the Veteran continued to manifest symptoms of poor sleep, intrusive thoughts at night, flashbacks and panic attacks.  He continued to use primitive defense mechanisms such as avoidance, isolation of affect, denial and repression.  He was alert and oriented times 4.  He was hypervigilant demonstrating an increased scanning response with exaggerated startle response.  He was initially irritable but settled down in the session.  He did not appear to be overly psychotic but described psychosis when experiencing panic attacks, nightmares and flashbacks or his wartime experience.  Attention and concentration were impaired due to his disorder.  He demonstrated adequate concrete thought processes with abstract reasoning ability impaired due to his illness.  Memory was intact.  Insight and judgment were impaired due to the emotional content of his illness in association with his current stressors.  He was not actively suicidal or homicidal at this time.  A GAF score of 40 was assigned.

The Veteran underwent a VA examination in March 2007.  The Veteran had a lot of problems sleeping as he only slept 3 to 4 hours a night.  He got very anxious and any little noise would wake him up.  He had nightmares about 3 times a week.  During the day, he was anxious and tense.  He had startle and hypervigilance.  On some days, he got panic attacks which lasted about 15 minutes.  He was isolated and was very anxious and depressed.  He had loss of energy and loss of interest.  He had psychomotor retardation and was very irritable.  He had anxiety.  His impulse control was okay.  He was oriented times 4 and was alert.  His judgment was good.  His insight was poor and his intelligence was average.  A GAF score of 40 was assigned.  The examiner noted that the Veteran was not able to work at this time due to his psychiatric problems.

A June 2007 private treatment report noted that the Veteran's score on the Mississippi Scale for combat related PTSD and Trauma Symptom Inventory (TSI) was within the range for a diagnosis of severe PTSD.  He endorsed having more close friends prior to his time in the military than he had now, poor impulse control with a tendency to become violent, cues of the military creating distress, an inability to get emotionally close to others, suicidal ideation, poor sleep with difficulty falling asleep and staying asleep, nightmares, overwhelming feelings of hopelessness and helplessness and an inability to enjoy things that he enjoyed prior to his military service.  He also had difficulty keeping a job after separation from the military, an inability to enjoy the company of others, an exaggerated startle response, avoidance of crowds, poor memory, easy agitation and explosive behavior.  The private psychiatrist noted that the Veteran was chronically distressed, overwhelmed by symptoms and potentially more likely to act out painful internal states by virtue of lesser self resources.  He was suffering from high levels of painful affect and typically a combination of anxiety, depression and anger or irritability.

The Veteran underwent a VA examination in July 2008.  The Veteran continued to live at home with his wife but he was in one room and she is in another at all times.  He reported being irritable at home.  He described having only 2 friends.  He spent most of his days sleeping because he could not sleep at night.  He slept 3 during the days.  He had no history of suicide attempts but he got violent with his anger frequently.  He had 3 to 4 drinks per night.  On examination, he presented with poor grooming and hygiene.  He was quite hypervigilant and his attitude toward the examiner was guarded.  His affect was constricted and his mood was anxious.  He was easily distracted and had a short attention span.  He was oriented to time, person and place but his thought process was blocking.  He had a preoccupation with 1 or 2 topics and had persecutory delusions.  His judgment was poor and his insight was average.  He had no homicidal thoughts but suicidal thoughts were present.  He was not able to maintain minimum personal hygiene.  He had problems with daily activities and got lost and disoriented when driving.  He had an impaired short term memory.  He had markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  He had difficulty falling or staying asleep.  He had irritability or outbursts of angering, difficulty concentrating and hypervigilance.  He had nightmares nightly.  He spent his nights checking the doors and windows making sure that they were secure.  He was extremely anxious and hypervigilant in the interview.  He had daily anger, isolation, paranoia and felt in danger almost constantly.  A GAF score of 40 was assigned.  The examiner indicated that the Veteran was paranoid, extremely hypervigilant and anxious, irritable, had sleep disturbance, an inability to maintain social relationships, isolated himself, and was unable to maintain his activities of daily living and hygiene.  The examiner concluded that the Veteran was considered totally disabled for employment and social purposes.

An initial rating in excess of 30 percent

As noted above, in a November 2005 rating decision, the RO granted entitlement to service connection for PTSD at a 30 percent disability rating.  The RO assigned an effective date of May 9, 2003 which was the date of the Veteran's initial claim.

An April 2007 rating decision granted a higher initial 50 percent disability rating for PTSD, effective February 13, 2006.  The RO noted that February 13, 2006 was the date that the medical evidence showed an increase in severity.

Based on the reported symptomatology of the Veteran's psychiatric symptoms at his October 2005 VA examination and the psychiatric symptoms exhibited by VA mental health treatment notes and private treatment notes, the Board finds that when affording the Veteran the benefit of the doubt that an initial 50 percent rating is warranted from May 9, 2003, the initial date of service connection.

From May 9, 2003, the Veteran's PTSD symptoms were manifested by panic attacks, sleep disturbance, social isolation, irritability with outbursts of anger, hypervigilance, increased startle response and anxiousness which interfered with his work and social activities and caused distress.  

Additionally, the October 2005 VA examiner assigned a GAF score of 52 while noting that the Veteran had moderately serious impairment of psychosocial functioning.  A GAF score of 52 indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning.  

Accordingly, the Board finds that an initial 50 percent rating is warranted from the Veteran's effective date of service connection as the Veteran's PTSD was indicative of reduced reliability and productivity from May 9, 2003.

However, the preponderance of the evidence establishes that throughout the initial rating period beginning on May 9, 2003, the social and occupational impairment from the disability has not more nearly approximated the deficiencies in most areas required for a 70 percent rating.

In this regard, the evidentiary record was negative for obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting his ability to function independently, spatial disorientation or neglect of personal hygiene.  

While the April 2003 private examination revealed that the Veteran was anxious and demonstrated some mild thought disorganization when anxiety heightens, there were no psychotic symptoms and there was no evidence of delusions.  Additionally, the Veteran's memory was intact, his insight and judgment were good and he demonstrated concrete thought and fair abstract reasoning ability.  

While the Board acknowledges that the April 2003 private treatment report noted an increase in startle response and that the Veteran had started developing suicidal ideations that were fleeting in nature, the same private physician again in April 2003 and later in December 2006, noted that the Veteran was not actively suicidal or homicidal at this time.  There also is no indication that the Veteran demonstrated any suicidal plan or intent during this initial time period.  

The Board also notes that the private mental examination in April 2003 assigned a GAF score of 30-35.  While these reported GAF scores are indicative of more serious symptoms, the Board again notes that the October 2005 VA examiner assigned a GAF score of 52 and specifically described the Veteran's symptoms as moderate.  Additionally, the Veteran's overall symptoms during this time period more nearly approximate occupational and social impairment with reduced reliability and productivity, the level of impairment contemplated in the initial 50 percent disability rating.  The Board again notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

The Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met for the initial period of this claim.  

During this initial period there is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Thus, the Board finds that the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating for the initial period of this claim beginning on May 9, 2003.   

An initial rating in excess of 50 percent

In an August 2008 supplemental statement of the case (SSOC) the RO granted a higher initial 70 percent disability rating for PTSD, effective June 1, 2007 and granted an initial 100 disability rating, effective July 18, 2008.  June 1, 2007 and July 18, 2008 were the dates that the medical evidence showed an increase in severity based on medical evidence in the record.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that since February 13, 2006, the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran demonstrated social withdrawal, intrusive thoughts, flashback experiences, hypervigilance and sleep disturbances with nightmares and panic attacks.  

Additionally, the March 2007 VA examiner noted that the Veteran had loss of energy, loss of interest as well as psychomotor retardation and irritability.  The examiner also noted that the Veteran was not able to work at this time due to his psychiatric problems.

Accordingly, this evidence and the evidence currently of record can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  As a result, an initial rating of 70 percent is granted from February 13, 2006. 

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD for the period from February 13, 2006.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Thus, for all the foregoing reasons, the Board finds that an initial 70 percent rating for PTSD for the period from February 13, 2006 to July 17, 2008 is warranted.

An initial rating in excess of 70 percent

However, after reviewing evidence of record as a whole, to include the Veteran's private treatment reports, his ongoing VA treatment reports, his VA examination reports, and his credible lay statements, the Board finds that the assignment of a disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted for the period prior to July 18, 2008. 

While the March 2007 VA examiner noted that the Veteran was not able to work at this time due to his psychiatric problems, at no point prior to the VA examination on July 18, 2008 did the March 2007 VA examiner or any other examiner or treating physician find that the Veteran's PTSD caused total occupational and social impairment, as is required for the assignment of a 100 percent rating.  Notably, the July 2008 VA examiner specifically determined that the Veteran was considered totally disabled for employment and social purposes.

In not granting a 100 percent schedular rating for PTSD for the period prior to July 18, 2008, the Board is not minimizing the severity of the Veteran's symptoms.  The Board notes that the evidence demonstrates that the Veteran experienced significant social impairment as a result of his PTSD.  While he remained married to his wife, they lived in separate rooms.  Additionally, the Veteran isolated himself and indicated that he had more close friends prior to his time in the military than he had now.

However, as noted above, the maximum rating of 100 percent requires total occupational and social impairment.  For the period prior to July 18, 2008, private records, VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

While the February 13, 2006 private treatment record noted that the Veteran was unable to communicate several times during the session and discussed death of self and others in a disjointed manner, the subsequent private treatment record in December 2006 and VA examination in March 2007 make no mention of communication difficulties or discussions of death to self or others.  In fact, the December 2006 private treatment record specifically noted that the Veteran was not actively suicidal or homicidal at the time.

The Board also notes that the December 2006 private treatment record indicated that the Veteran described psychosis when experiencing panic attacks, nightmares and flashbacks or his wartime experience and his attention and concentration were impaired due to his disorder.  His abstract reasoning ability impaired due to his illness and his insight and judgment were also impaired.  However, the December 2006 record also noted that the Veteran demonstrated adequate concrete thought processes, and his memory was intact.  The March 2007 VA examiner also indicated that the Veteran was oriented times 4, he was alert and his judgment was good.  

The Board notes that the Veteran was assigned a GAF score of 25/30 by a February 2006 private treatment record.  As noted above, a GAF score of 25-30 reflects behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  The March 2007 VA examiner also assigned a GAF score of 40 which reflected some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

However, VA treatment reports prior to July 18, 2008 also noted that the Veteran had no current auditory or visual hallucinations and he was oriented to person, place and time.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Accordingly, in this case, the overall evidence of record does not reflect that the Veteran's symptomatology was so severe as to merit an initial 100 percent evaluation prior to July 18, 2008.  

Although the Veteran's symptomatology for the period prior to July 18, 2008 includes past suicidal ideation, the evidence of record simply does not demonstrate that his PTSD has caused total occupational and social impairment at any time prior to July 18, 2008.

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 70 percent for PTSD for the time period before July 18, 2018, is not warranted.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected PTSD.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial 50 percent rating, but no higher, for service-connected PTSD is granted effective May 9, 2003, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 70 percent rating, but no higher, for service-connected PTSD is granted effective February 13, 2006, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 70 percent for the period prior to July 18, 2008 for service-connected PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


